Exhibit 10.07

SETTLEMENT AGREEMENT

&

RELEASE

 

This Settlement Agreement and Release (“Agreement”) is made and entered into by
and between WTA CAMPBELL TECHNOLOGY PARK, LLC, a California limited liability
company (“WTA Campbell”), on the one hand, and ZAMBA CORPORATION, a Delaware
corporation (“Zamba”), on the other hand.   WTA Campbell and Zamba are referred
to herein as “Party” and/or collectively referred to herein as “the Parties.” 
By the terms of this Agreement, the Parties agree as follows:

 

RECITALS

 

WHEREAS, the parties entered into a Lease dated January 4, 2000, wherein WTA
Campbell was the Lessor and Zamba was the Lessee (“the Lease”).  The Lessor
leased to Lessee and Lessee leased from Lessor the premises consisting of
approximately 28,023 rentable square feet and commonly known as 655 Campbell
Technology Parkway, Suite 100, City of Campbell, County of Santa Clara, State of
California (“the Premises”).

 

WHEREAS, on or about July 18, 2002, WTA Campbell through the filing of a
Complaint sued Zamba in the California Superior Court, County of Santa Clara, in
an action entitled WTA Campbell Technology Park, LLC vs. Zamba Corporation, case
number CV 809570 (the “Action”).

 

WHEREAS, Zamba answered the Action and denied every material allegation
contained therein and disputed liability.

 

WHEREAS, the Parties now desire to settle all claims between and among
themselves arising out of and in connection with or otherwise related to the
claims made in the Action.

 

NOW, THEREFORE, in consideration of the respective covenants by, between and
among the Parties as set forth below the Parties hereby agree to the following:

 

AGREEMENT

 

1. Stipulation for Judgment.   The parties have stipulated to a Judgment, (a
copy of which is attached hereto and incorporated herein by reference as
“Exhibit A”) pursuant to California Code of Civil Procedure, Section 664.6 in
favor of WTA Campbell and against Zamba for the sum of $729,300.00, payable as
follows:

 

(a)           Zamba to pay WTA Campbell $65,000.00 on the first day of each
month for a 10-month period, commencing on the later of October 1, 2002, or two
business days following execution of this Agreement by the Parties, and ending
July 1, 2003 with a final payment of $58,300.00 on August 1, 2003; plus

 

1

--------------------------------------------------------------------------------


 

(b)           Zamba to pay WTA Campbell an additional payment of $15,000.00 on
the later of October 1, 2002, or two business days following execution of this
Agreement by the Parties; plus

 

(c)           Zamba to pay WTA Campbell an additional payment of $ 6,000.00 on
November 1, 2002; plus

 

(d).          Zamba Corporation shall vacate the Premises no later than December
8, 2002;

 

In addition, the Judgment will provide that in the event of a default by Zamba,
WTA Campbell shall be entitled to recover reasonable attorneys’ fees and costs
incurred in connection with any proceeding to enter, collect and/or enforce the
Judgment.

 

Entry and execution of the Judgment shall be stayed provided that Zamba
regularly pays the installments and performs in the manner provided herein.  For
the purpose of this Agreement, and pursuant to California Code of Civil
Procedure Section 664.6, the Parties stipulate that the Santa Clara County
Superior Court shall retain jurisdiction over Zamba to enforce the settlement
until performance in full has been achieved of its terms.

 

In the event Zamba defaults in the payment of the installments or fails to
perform in the manner provided herein, WTA Campbell shall provide written notice
of said default by faxing said notice to Zamba, Attention: General Counsel, Fax
Number (952) 893-3935.  If Zamba fails to cure the default within ten (10)
calendar days of said notice, Judgment shall be entered and the balance of the
Judgment shall be immediately due and payable and WTA Campbell shall be entitled
to take all legal means to execute and collect the unpaid balance and/or enforce
the terms of the Judgment.  Zamba hereby expressly waives notice of entry of
Judgment, notice of and right to any hearing regarding entry of Judgment.

 

Provided Zamba vacates the Premises, Zamba’s duties and obligations under the
Lease shall terminate.

 

Provided Zamba regularly pays the installments and performs in the manner
provided herein, WTA Campbell, upon the receipt of the last payment as provided
herein, will file and serve a Request for Dismissal with Prejudice.

 

Additionally, the Parties agree that WTA Campbell shall retain the cash Security
Deposit which is currently understood to be of $51,834.00 and the remaining
balance of the line of credit component of the Security Deposit, which is
currently understood to be $3,483.00.

 

2.  Release.  As and for further consideration of the covenants herein, WTA
Campbell does hereby release and discharge Zamba, its employees, agents,
representatives, officers, directors, shareholders, successors, attorneys,
assigns and insurers, and each of them, of and from any and all claims, demands,
liabilities, losses, costs, attorney’s fees, damages, and expenses of any kind
whatsoever, known or unknown, actual or contingent relating to or connected with
in the Action and/or the Lease.

 

2

--------------------------------------------------------------------------------


 

As and for further consideration of the affirmative covenants herein, Zamba does
hereby release and discharge WTA Campbell, its employees, agents,
representatives, officers, directors, shareholders, successors, attorneys,
assigns and insurers, and each of them, of and from any and all claims, demands,
liabilities, losses, costs, attorney’s fees, damages, and expenses of any kind
whatsoever, known or unknown, actual or contingent relating to or connected with
the Action and/or the Lease.

 

The Parties expressly waive any and all rights and benefits confirmed upon them
by the provisions of any law limiting the scope of a general release, including,
but not limited to, Section 1542 of the California Civil Code, which reads as
follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

The Parties hereby acknowledge that the foregoing waiver of the provisions of
Section 1542 of the California Civil Code was separately bargained for.  The
Parties expressly agree that the release provisions are given full force and
effect in accordance with each and all of their express terms and provisions,
including those terms and provisions relating to unknown or unsuspected claims,
demands and causes of action, if any, to the same extent as those terms and
provisions relating to any other claims and/or causes of action specified
above.  The Parties assume the risks of the discovery or understanding of any
matter or law which, if known or understood, would in any respect have affected
this Agreement.

 

3. Attorney Fees and Costs.   In the event a dispute arises with respect to any
provision of this Agreement or the Judgment, the prevailing Party shall be
entitled to recover its costs and reasonable attorney’s fees.

 

4.  Applicable Law.  The terms of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of California.

 

5.  Successors and Assigns.  This Agreement shall be binding on the heirs, legal
representatives, successors, and assigns of the parties hereto.

 

6.  Representations and Warranties.  The Parties represent and warrant that they
have not assigned, transferred or conveyed to any third party rights to any
released claims and the Parties will not commence, maintain, initiate or
prosecute, any claim based upon a released claim transferred in violation of
this paragraph’s representation or warranty.  Each person that enters into
executing this Agreement on behalf of any other person or entity does hereby
personally represent and warrant to the other Party(ies) that he or she has the
authority to execute this Agreement on behalf of and fully bind, such principal.

 

7.  Severability.  In the event any portion of this Agreement shall be
judicially determined

 

3

--------------------------------------------------------------------------------


 

to be invalid or unenforceable to any extent, the same shall extend to be deemed
severable from this Agreement and any invalidity or unenforceability thereof
shall not affect the validity and unenforceability of the remaining portions of
this Agreement.

 

8.  Integrated Agreement.   This Agreement contains the entire agreement between
the Parties relating to the transactions contemplated hereby and all prior or
contemporaneous agreements, understandings, representations and statements, oral
or written, are merged into this Agreement.

 

9.  Amendment.  No modification or waiver or discharge of this Agreement shall
be valid unless it is in writing and signed by the Party against which the
enforcement of the modification, waiver or discharge is or made be sought.

 

10.  Anti-Waiver.  The failure of any Party to this Agreement to enforce any of
its rights arising by reason of any breach of covenant on the part of any other
party will not constitute a waiver of such breach.  A waiver of a particular
breach will not be deemed to be a waiver of the same or any other subsequent
breach.

 

11.  Independent Advice of Counsel.  The Parties represent and declare that in
executing this Agreement, they rely solely upon their own judgment, belief and
knowledge and the advice and recommendations of their own independently selected
counsel concerning the nature, extent and duration of the rights and claims
hereunder and regarding all matters which relate in any way to the subject
matter hereof and that, except as provided, they have not been influenced in any
way to any extent whatsoever in executing this Agreement by any representation,
statements or admissions pertaining to any of the foregoing matters by any party
or by persons representing any party to this Agreement.

 

12. Interpretation.  This Agreement has been jointly negotiated and drafted. 
The language in this Agreement shall be construed as a whole according to its
fair meaning and not strictly for or against any of the Parties.  The Parties
agree to execute such other documents, take such other action as may reasonably
be necessary to further the purpose of this Agreement.

 

13.  Force Majeure.  If the performance of any act required by this Agreement or
any obligation hereunder is prevented, restricted, delayed or interfered with by
reason of an act of God, strike, lockout, labor troubles, restrictive
governmental laws or regulations, or any other cause, except financial
inability, that is not the fault of the party required to perform the act, the
time for performance of the act will be extended for a period equivalent to the
period of delay, and performance of the act during the period of delayed will be
excused.  However, nothing contained in this paragraph shall excuse the prompt
payment of monies by Zamba as required by this Agreement.

 

4

--------------------------------------------------------------------------------


 

14.  Counter-Parts and Execution.  This Agreement may be executed in counter
parts, each of which shall be deemed an original and all of which shall
constitute one and the same Agreement.  Each party and their representative
and/or counsel shall sign four (4) originals, one (1) original of which shall be
sent to counsel for each party upon execution.  In addition, a copy of this
Agreement executed by a party hereto and telecopied to the other party shall be
deemed to constitute delivery of an originally executed copy of this Agreement
to the other party.  A facsimile signature shall be enforceable to the same
extent as an original signature.

 

WTA CAMPBELL TECHNOLOGY
PARK, LLC, a California limited
liability company

ZAMBA CORPORATION, a Delaware
corporation

 

 

 

 

Dated: October 10, 2002

Dated: October 9, 2002

 

 

By:

/s/ Carolee White

 

By:

/s/ Ian Nemerov

 

Print Name: Carolee White

Print Name: Ian Nemerov

Title: Managing Member

Title:    General Counsel

 

5

--------------------------------------------------------------------------------